Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marie Therese Assa’ad-Faltas, M.D., M.P.H., appeals the district court’s order adopting the magistrate judge’s recommendation to summarily dismiss her complaint, pursuant to 28 U.S.C. § 1915 (2006), as well as its order denying her Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we deny Assa’ad-Faltas’s motions for appointment of counsel and to place the appeal in abeyance and affirm the district court’s orders. See Assa’ad-Faltas v. South Carolina Supreme Court, No. 3:09-cv-00507-TLW (D.S.C. filed July 22, 2009, entered July 23, 2009; Aug. 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.